The judgment of the County Court affirmed — ETot because the statute is any bar to this action; for every officer, who has collected money on an execution is liable to pay it over. But the demurrer runs back to the declaration; and by that it appears, that this money was collected and received as an officer, who- is not bound to carry it to- the creditor. The law provides no pay for his travel; the law therefore does not raise a promise, in such case, to pay until a demand is ma.de, and no special demand is laid in the declaration, and for this fault in the declaration, the judgment was affirmed.